Citation Nr: 0019643	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-35 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether recoupment of disability compensation to offset 
separation pay of $12,826.75 from the military is proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The appellant served on active duty from December 1987 to 
October 1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1996 decision of the New 
Orleans, Louisiana, Department of Veterans Affairs Regional 
Office (VARO), which informed the appellant that he would 
receive his VA disability compensation after the VA recouped 
his separation pay of $12, 826.75.


FINDING OF FACT

The appellant received at discharge a lump-sum payment, noted 
on Form DD 214 as involuntary separation pay, in the amount 
of $12,826.75.


CONCLUSION OF LAW

The appellant's VA disability compensation is properly 
subject to recoupment of separation pay that he received when 
discharged from service.  10 U.S.C.A. § 1174 (West 1991); 38 
C.F.R. § 3.700 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that it is inappropriate for the VA to 
recoup the amount of his separation pay ($12,826.75) received 
upon his discharge from service because the payment was not 
for any disability, but rather based on his involuntary 
separation and an agreement to serve three years in a U.S. 
Guard or Reserve Unit.  Form DD 214 shows that the appellant 
received involuntary separation pay at discharge.

The recoupment of separation pay from VA disability 
compensation is mandated by 10 U.S.C.A § 1174, and is 
implemented by VA in 38 C.F.R. § 3.700(a)(5)(i).  The 
language of this regulation mirrors that of the statute and 
states that "[a] veteran who has received separation pay may 
receive disability compensation for disability incurred in or 
aggravated by service prior to the date of receipt of the 
separation pay subject to recoupment of the total amount 
received as separation pay."

The Board is bound not only by the laws prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  An 
opinion of the VA General Counsel, VAOGCPREC 14-92, 57 Fed. 
Reg. 49746 (1992), concluded that, "[i]n accordance with the 
provisions of 10 U.S.C. § 1174 and 38 C.F.R. § 3.700, VA 
disability compensation should be offset to recoup the amount 
of special separation benefits received by a former member of 
the armed forces."

The Board notes that the appellant in statements and sworn 
testimony disputes the VA's right to recoup the amount of the 
separation pay he has received, arguing that the recoupment 
laws do not apply to non-disability separation payments made 
to veterans.  He further argues that this payment was made, 
contractually, to obligate him for service in the U.S. Guard 
or Reserves and, therefore, recoupment is inappropriate.  
However, he has provided no legal authority for either of 
these positions.  Moreover, nowhere in the existing statutory 
language is there an exception to the recoupment requirement 
based on a nondisability-type separation payments, or 
involuntary-type separation payments, or readjustment-type 
separation payments.  Also, no exception to the recoupment 
requirement is provided in the applicable law for those 
veterans who obligate themselves to serve in the U.S. Guard 
or Reserves after active service discharge.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) characterized the recoupment statutory language as 
"unambiguous."  The Court stated that "[t]here is simply no 
authority in law which would permit the VA to grant 
appellant's request for relief from total recoupment of her 
readjustment pay."  Sabonis supra. at 430.  The Court held 
that in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied because of the absence of legal merit or the lack of 
entitlement under the law.  Id.

The Board finds that the law as written by Congress and 
implemented by VA regulation has been correctly applied in 
this case.  Under current law, the recoupment of the lump-sum 
separation payment that the appellant received when 
discharged from service, by withholding in monthly allotments 
payments of disability compensation benefits, is required.  
10 U.S.C. § 1174 (West 1991); 38 C.F.R. § 3.700(a)(5)(i) 
(1999).  Inasmuch as the VA does not have any discretion in 
the recoupment of the appellant's separation pay, he has 
failed to state a claim upon which relief may be granted, and 
the claim must be denied for lack of legal merit.


ORDER

Having found that the appellant's VA disability compensation 
is subject to recoupment of the separation pay that he 
received when discharged from the service, the benefit sought 
on appeal is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

